DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 12/16/2020 and the preliminary amendment filed on the same day, in which claims 2-5, 9-14, 22-31 are presented for examination, wherein claims 22, 28 are recited in independent form. The present Application is a 371 of PCT/US2019/038216 and claims priority provisional applications 62/735,210; 62/753,554; 62/687478.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Objections


Claims are 2-5, 9-14, 22-31 objected to because the claims use acronyms (for Example BSR, QoS) wherein, on the acronyms first use, they are not spelled out.  For clarity as to what the acronyms stand for, they should be spelled out on first use. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200187298 to Chun (hereinafter d1) in view of United States Patent Application Publication US-20170353819 to Yin et al (hereinafter d2).
 	 Regarding claim 22, as to the limitation “A second apparatus, comprising a processor, a memory, and communication circuitry, the second apparatus being connected to a network via the communication circuitry,”d1 discloses a system (see d1 Fig. 7) including a eNB (i.e. a third apparatus), a remote UE (i.e. a first apparatus) and a relay UE (i.e. a second apparatus) (see d1 Fig. 7) wherein the eNB, and UEs each include a microprocessor (i.e. processor)(see d1 Fig. 14 element 110, para. 0161-0162), Flash memory/ROM/SRAM (i.e. memory) (see d1 Fig. 14 element 130), RF module (i.e. communication circuitry) (see d1 Fig. 14 element 135) which connects the apparatus to a network (see d1 para. 0162);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of includes scheduling 
Regarding claim 23, as to the limitation “The second apparatus of claim 22, wherein the operations further comprise sending the second BSR to the third apparatus without waiting for data that triggers the first BSR to be available at the second apparatus” d1 in view of d2 disclose the apparatus of claim 22 as set forth above, d1 in view of d2 also disclose sending the second BSR to the third apparatus without waiting for data that triggers the first BSR to be available at the second apparatus (see d2 para. 0409, 0411).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of includes scheduling transmission of a second packet as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least 
Regarding claim 24, as to the limitation “The second apparatus of claim 22, wherein the operations further comprise sending a scheduling request, SR, to the third apparatus without waiting for data that triggers the SR to be available at the second apparatus” d1 in view of d2 disclose the apparatus of claim 22 as set forth above, d1 in view of d2 also disclose sending a SR to the eNB without waiting for data trigger (see d2 para. 0409, 0411).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of sending a scheduling request, SR, to the third apparatus without waiting for data that triggers the SR to be available at the second apparatus as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to achieve power saving (see d2 para. 0399, 0406, 0410) as is suggested by d2.  D2 is related to d1 in a similar field of 
Regarding claim 25, as to the limitation “The second apparatus of claim 22, wherein the instructions further cause the apparatus to send a scheduling request, SR, to the third apparatus in response to receiving the first BSR” d1 in view of d2 disclose the apparatus of claim 22 as set forth above, d1 in view of d2 also disclose sending a SR to the eNB in response to receiving a BSR from the remote UE (see d2 para. 0409, 0411).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of send a scheduling request, SR, to the third apparatus in response to receiving the first BSR as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to achieve power saving (see d2 para. 0399, 0406, 0410) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the 
Regarding claim 26, as to the limitation “The second apparatus of Claim 22, wherein the instructions further cause the apparatus to send a first grant to the first apparatus in response to receiving a BSR or SR from the first apparatus, and send the first B SR to the third apparatus in response to sending the first grant without waiting for data that triggers the first BSR to be available at the second apparatus” d1 in view of d2 disclose the apparatus of claim 22 as set forth above, d1 in view of d2 also disclose sending a first grant to the first apparatus in response to receiving a BSR or SR from the first apparatus (see d2 Fig. 8b para. 0088, Fig. 11 para. 0090, Fig. 21 para. 0400), and sending the first BSR to the third apparatus in response to sending the first grant without waiting for data that triggers the first BSR to be available at the second apparatus (see d2 para. 0409, 0411).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of sending a first grant to the first apparatus in response to receiving a BSR or SR from the first apparatus, and send the first B SR to the third apparatus in response to sending the first grant without waiting for data that triggers the first BSR to be available at the second apparatus as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 
Regarding claim 28, as to the limitation “A first apparatus, comprising a processor, a memory, and communication circuitry, the first apparatus being connected to a network via the communication circuitry, the first apparatus further comprising computer-executable instructions stored in the memory which, when executed by the processor , cause the first apparatus to perform operations comprising,”d1 discloses a system (see d1 Fig. 7) including a eNB (i.e. a third apparatus), a remote UE (i.e. a first apparatus) and a relay UE (i.e. a second apparatus) (see d1 Fig. 7) wherein the eNB, and UEs each include a microprocessor (i.e. processor)(see d1 Fig. 14 element 110, para. 0161-0162), Flash memory/ROM/SRAM (i.e. memory) (see d1 Fig. 14 element 130), RF module (i.e. communication circuitry) (see d1 Fig. 14 element 135) which connects the apparatus to a network (see d1 para. 0162);
as to the limitations “sending, to a second apparatus, a first packet comprising a first buffer status report, BSR” d1 discloses transmission of a BSR to a eNB via an indirect path 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the relay UE in response to the first packet, a first grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to 
Regarding claim 29, as to the limitation “the first apparatus of claim 28, wherein the operations further comprise sending the first packet to the second apparatus via an outbound bearer or a backhaul Radio Link Control, RLC, channel” d1 in view of d2 discloses the first apparatus of claim 28 as set forth above, d1 in view of d2 also discloses sending the first packet to the second apparatus via an outbound bearer (see d1 para. 0053, 0130).



Allowable Subject Matter






Claims 2-5, 9-14, 27, 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190335356 A1 to Lee et al discloses performing, by a relay user equipment (UE), a buffer status reporting (BSR) procedure in a wireless communication system is discussed. The method 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643